Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-7, 12, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keener et al (US 20140053571 as referenced in OA dated 10/26/2021).

    PNG
    media_image1.png
    521
    782
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    828
    628
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    514
    766
    media_image3.png
    Greyscale


Annotated Figure 1, 19, 23 of Keener et al (US 20140053571 as referenced in OA dated 10/26/2021)


Regarding claim 1, Keener discloses a combustor cap assembly (Figure 1 with Figure 19-23), comprising: 
an impingement plate (Figure 1; 140) defining a plurality of impingement cooling holes (Figure 1; 144.  The cooling air through 144 impinge on 150.  Paragraph 0051. Some of the cooling air would exit through Figure 19; 1921.  Figure 21 and 23 shows the slit extending past the portion of 1910 which contacts 130), wherein a first side (The left side of Figure 1; 140) of the impingement plate is in fluid communication with a cooling air plenum (Annotated Figure 1; labeled air plenum); 
a combustor cap plate (Figure 1; 150) coupled to the impingement plate, wherein the combustor cap plate and a second side (The right side of Figure 1; 140) of the impingement (Annotated Figure 1; labeled impingement plenum) therebetween; and 
tubes (Figure 19; 1910) extending from at least a portion of the plurality of impingement cooling holes (The portion of the impingement cooling holes form which the tubes extend) at the second side of the impingement plate and extending partially towards the combustor cap plate through the impingement air plenum; 
wherein the plurality of impingement cooling holes provides for fluid communication between the cooling air plenum and the impingement air plenum through the tubes (Paragraph 0051), 
wherein each tube includes a body (The body of Figure 19; 1910) having an opening (The central opening in Figure 19; 1910) extending longitudinally therethrough, the body further including:
a discharge end (The portion of Figure 21; 1910 to the left of 140. Some of the cooling air would exit through 1921.  Figure 21 and 23 shows the slit extending past the portion of 1910 which contacts 130) configured for positioning in the impingement air plenum (Functional Language, the discharge end is configured for positioning in the impingement air plenum), 
a flexible insertion end (The bottom half of Figure 20; 1925.  For clarification, Annotated Figure 23; labeled insertion end) configured for insertion into a respective impingement cooling hole (Functional Language, Figure 21 shows 1910 inserted into a respective impingement cooling hole) of the plurality of impingement cooling holes, 
a fixation element (The portion of Figure 21; 1910 between the flexible insertion and discharge ends) between the discharge end and the flexible insertion end, the fixation element having a first outer dimension (The outer dimension of the fixation element) and a uniform wall Serial No. 16/940,9532thickness (The wall thickness of the fixation element is uniform as shown in Annotated Figure 19 and 23) around the opening extending longitudinally therethrough, 
(The inner diameter of Figure 1; 146) of the respective impingement cooling hole are configured to create an interference fit (Functional Language, Paragraph 0052) to fixedly couple the tube in the respective impingement cooling hole of the plurality of impingement cooling holes (Functional Language, Paragraph 0052).
Regarding claim 5, Keener discloses the invention as claimed.
Keener further discloses wherein the flexible insertion end includes:
a retention element (The tapered portion of Figure 19; 1925) having a second outer dimension (The outer diameter of the largest portion of Figure 19; 1925) that is larger than the first outer dimension of the fixation element and the inner dimension of the respective impingement cooling hole; and 
at least one flexing feature (Figure 10; 1924) configured to allow flexing of the retention element between a relaxed position (Functional Language, Paragraph 0052.  The relaxed position of the retention element) having the second outer dimension and an inwardly flexed position (Functional Language, Paragraph 0052.  The flexed portion of the retention element) having a flexed, outer dimension (Functional Language, Figure 19; 1925 can be bend radially inwards toward the central axis of 1910 to be smaller than the first and second outer dimensions and the inner dimension) that is temporarily smaller than the first and second outer dimensions and the inner dimension of the respective impingement cooling hole.
Regarding claim 6, Keener discloses the invention as claimed.
Keener further discloses wherein the at least one flexing feature includes at least one slot (Figure 19; 1924 is a slot) extending longitudinally through a wall (The wall of Figure 19; 1910) of the tube from a distal end (The distal end of Figure 19; 1910 where 1924 extends from) of the flexible insertion end.
Regarding claim 7, Keener discloses the invention as claimed.
(The tapered portion of Figure 19; 1925).
Regarding claim 12, Keener discloses a combustor (The combust or Paragraph 0035), comprising: 
a combustor cap assembly (Figure 1 with Figure 19-23) operatively coupled with a fuel nozzle (Figure 1; 130), the combustor cap assembly including: 
an impingement plate (Figure 1; 140) defining a plurality of impingement cooling holes (Figure 1; 144.  The cooling air through 144 impinge on 150.  Paragraph 0051. Some of the cooling air would exit through Figure 19; 1921.  Figure 21 and 23 shows the slit extending past the portion of 1910 which contacts 130), wherein a first side (The left side of Figure 1; 140) of the impingement plate is in fluid communication with a cooling air plenum (Annotated Figure 1; labeled air plenum);
a cap plate (Figure 1; 150) coupled to the impingement plate, wherein the cap plate and a second side (The right side of Figure 1; 140) of the impingement plate define an impingement air plenum (Annotated Figure 1; labeled impingement plenum) therebetween; and 
tubes (Figure 19; 1910) extending from at least a portion of the plurality of impingement cooling holes (The portion of the impingement cooling holes form which the tubes extend) at the second side of the impingement plate and extending partially towards the cap plate through the impingement air plenum; 
Page 24 of 28509541-1wherein the plurality of impingement cooling holes provides for fluid communication between the cooling air plenum and the impingement air plenum through the tubes (Paragraph 0051. Some of the cooling air would exit through Figure 19; 1921.  Figure 21 and 23 shows the slit extending past the portion of 1910 which contacts 130); and 
the fuel nozzle extending through the combustor cap assembly,
(The body of Figure 19; 1910) having an opening (The central opening in Figure 19; 1910) extending longitudinally therethrough, the body further including:
a discharge end configured for positioning in the impingement air plenum, 
a flexible insertion end (The bottom half of Figure 20; 1925.  For clarification, Annotated Figure 23; labeled insertion end) configured for insertion into a respective impingement cooling hole (Figure 21 shows 1910 inserted into a respective impingement cooling hole) of the plurality of impingement cooling holes, 
a fixation element (The portion of Figure 21; 1910 between the flexible insertion and discharge ends) between the discharge end and the flexible insertion end, the fixation element having a first outer dimension (The outer dimension of the fixation element) and a uniform wall Serial No. 16/940,9532thickness (The wall thickness of the fixation element is uniform as shown in Annotated Figure 19 and 23) around the opening extending longitudinally therethrough, 
wherein the first outer dimension of the fixation element and an inner dimension (The inner diameter of Figure 1; 146) of the respective impingement cooling hole are configured to create an interference fit (Functional Language, Paragraph 0052) to fixedly couple the tube in the respective impingement cooling hole of the plurality of impingement cooling holes (Functional Language, Paragraph 0052).
Regarding claim 16, Keener discloses the invention as claimed.
Keener further discloses wherein the flexible insertion end includes: 
a retention element (The tapered portion of Figure 19; 1925) having a second outer dimension (The outer diameter of the largest portion of Figure 19; 1925) that is larger than the first outer dimension of the fixation element and the inner dimension of the respective impingement cooling Page 25 of 28509541-1hole; and 
at least one flexing feature (Figure 10; 1924) configured to allow flexing of the retention element between a relaxed position (Functional Language, Paragraph 0052.  The relaxed position of the retention element) having the second outer dimension and an inwardly flexed position (Functional Language, Paragraph 0052.  The flexed portion of the retention element) having a flexed, outer dimension (Functional Language, Figure 19; 1925 can be bend radially inwards toward the central axis of 1910 to be smaller than the first and second outer dimensions and the inner dimension) that is temporarily smaller than the first and second outer dimensions and the inner dimension of the respective impingement cooling hole, 
wherein the at least one flexing feature includes at least one slot (Figure 19; 1924 is a slot) extending through a wall (The wall of Figure 19; 1910) of the tube longitudinally from a distal end (The distal end of Figure 19; 1910 where 1924 extends from) of the flexible insertion end.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keener in view of Bow (US 3552754 as referenced in OA dated 10/26/2021).
Regarding claim 8, Keener discloses the invention as claimed.
Keener does not disclose wherein the discharge end has a chamfered surface.
However, Bow teaches an assembly (Figure 2) comprising:
an plate (Figure 2; 30) defining at least one hole (Figure 2; 18);
(Figure 2; 12) extending from the at least one hole and having a discharge end (The portion of Figure 2; 12 above 30);
wherein the discharge end has a chamfered surface (The surface of Figure 2; 24).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Keener wherein the discharge end has a chamfered surface as taught by and suggested by Bow in order to permit easy installation within the hole (Column 2, line 25-30.  The modification adds Figure 2; 26 with 24 of Bow to the portion of Figure 21; 1910 of Keener that is immediately outside of 140 of Keener).
Regarding claim 9, Keener discloses the invention as claimed.
Keener does not disclose wherein the discharge end includes an outer Page 23 of 28509541-1dimension larger than the inner dimension of the respective impingement cooling hole of the plurality of impingement cooling holes and a seat configured to contact the second side of the impingement plate.
However, Bow teaches an assembly (Figure 2) comprising:
an plate (Figure 2; 30) defining at least one hole (Figure 2; 18);
at least one tube (Figure 2; 12) extending from the at least one hole and having a discharge end (The portion of Figure 2; 12 above 30);
wherein the discharge end includes an outerPage 23 of 28509541-1 dimension larger (The outer diameter of Figure 2; 26) than an inner dimension (The inner diameter of Figure 2; 18) of the at least one hole and a seat (Figure 2; 26) configured to contact a second side of the plate (The side of Figure 2; 30 that contacts 26).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Keener wherein the discharge end includes an outer Page 23 of 28509541-1 dimension larger than the inner dimension of the respective impingement cooling hole of the plurality of impingement cooling holes and a seat configured to contact the second side of the impingement plate as taught by and suggested by Bow in order to securely hold the tube in the (Column 2, line 40-45. The modification adds Figure 2; 26 with 24 of Bow to the portion of Figure 21; 1910 of Keener that is immediately outside of 140 of Keener)
Regarding claim 17, Keener discloses the invention as claimed.
Keener does not disclose wherein the discharge end includes an outer Page 23 of 28509541-1 dimension larger than the inner dimension of the respective impingement cooling hole of the plurality of impingement cooling holes and a seat configured to contact the second side of the impingement plate.
However, Bow teaches an assembly (Figure 2) comprising:
an plate (Figure 2; 30) defining at least one hole (Figure 2; 18);
at least one tube (Figure 2; 12) extending from the at least one hole and having a discharge end (The portion of Figure 2; 12 above 30);
wherein the discharge end includes an outerPage 23 of 28509541-1 dimension larger (The outer diameter of Figure 2; 26) than an inner dimension (The inner diameter of Figure 2; 18) of the at least one hole and a seat (Figure 2; 26) configured to contact a second side of the plate (The side of Figure 2; 30 that contacts 26).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Keener wherein the discharge end includes an outer Page 23 of 28509541-1 dimension larger than the inner dimension of the respective impingement cooling hole of the plurality of impingement cooling holes and a seat configured to contact the second side of the impingement plate as taught by and suggested by Bow in order to securely hold the tube in the hole (Column 2, line 40-45. The modification adds Figure 2; 26 with 24 of Bow to the portion of Figure 21; 1910 of Keener that is immediately outside of 140 of Keener)

Claims 10, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keener in view of Papple et al (US 20160298841 as referenced in OA dated 10/26/2021).
Regarding claim 10, Keener discloses the invention as claimed.
(Annotated Figure 1; labeled outer band).
Keener does not disclose wherein the outer band defines a plurality of cooling passages circumferentially spaced along the outer band, wherein the plurality of cooling passages provides for fluid communication out of the impingement air plenum in an outward direction at an angle relative to a radius.
However, Papple teaches a combustor cap assembly (The assembly of Figure 3; 24 and 30), comprising: 
an impingement plate (The plate of Figure 3; 24 and 30) defining a plurality of impingement cooling holes (Figure 3; 28), wherein a first side (The left side of the impingement plate) of the impingement plate is in fluid communication with a cooling air plenum; 
wherein the impingement plate further includes an outer band (The outer peripheral surface where Figure 3; 60 discharges), wherein the outer band defines a plurality of cooling passages (Figure 3; 60) circumferentially spaced along the outer band, wherein the plurality of cooling passages provides for fluid communication out of an impingement air plenum (Figure 3; G) in an outward direction at an angle (The forward angling of Figure 3; 60.  Paragraph 0023) relative to a radius (The radius from which Figure 3; 60 is angled forward).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Keener wherein the outer band defines a plurality of cooling passages circumferentially spaced along the outer band, wherein the plurality of cooling passages provides for fluid communication out of the impingement air plenum in an outward direction at an angle relative to a radius as taught by and suggested by Papple in order to provide better cooling of the forwardly projection portions (Paragraph 0023, The modification adds angled cooling holes to the outer band of Keener).
Regarding claim 18, Keener discloses the invention as claimed.
(Annotated Figure 1; labeled outer band).
Keener does not disclose wherein the outer band defines a plurality of cooling passages circumferentially spaced along the outer band, wherein the plurality of cooling passages provides for fluid communication out of the impingement air plenum in an outward direction at an angle relative to a radius.
However, Papple teaches a combustor cap assembly (The assembly of Figure 3; 24 and 30), comprising: 
an impingement plate (The plate of Figure 3; 24 and 30) defining a plurality of impingement cooling holes (Figure 3; 28), wherein a first side (The left side of the impingement plate) of the impingement plate is in fluid communication with a cooling air plenum; 
wherein the impingement plate further includes an outer band (The outer peripheral surface where Figure 3; 60 discharges), wherein the outer band defines a plurality of cooling passages (Figure 3; 60) circumferentially spaced along the outer band, wherein the plurality of cooling passages provides for fluid communication out of an impingement air plenum (Figure 3; G) in an outward direction at an angle (The forward angling of Figure 3; 60.  Paragraph 0023) relative to a radius (The radius from which Figure 3; 60 is angled forward).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Keener wherein the outer band defines a plurality of cooling passages circumferentially spaced along the outer band, wherein the plurality of cooling passages provides for fluid communication out of the impingement air plenum in an outward direction at an angle relative to a radius as taught by and suggested by Papple in order to provide better cooling of the forwardly projection portions (Paragraph 0023, The modification adds angled cooling holes to the outer band of Keener).

s 11, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keener in view of Stoia et al (US 20160054004 as referenced in OA dated 6/2/2021).
Regarding claim 11, Keener discloses the invention as claimed.
Keener does not disclose wherein the impingement plate defines a cooling flow return passage in fluid communication with the impingement air plenum, the cooling flow return passage in fluid communication with at least one upstream element from the impingement plate.
However, Stoia teaches a combustor cap assembly (Figure 2; 100), comprising: 
an impingement plate (Figure 3; 116) defining a plurality of impingement cooling holes (Figure 3; 126), wherein a first side (Figure 3; 120) of the impingement plate is in fluid communication with a cooling air plenum (Figure 3; 146); 
a combustor cap plate (Figure 3; 136) coupled to the impingement plate, wherein the combustor cap plate and a second side (Figure 3; 122) of the impingement plate define an impingement air plenum (Figure 3; 144) therebetween; and 
wherein the plurality of impingement cooling holes provides for fluid communication between the cooling air plenum and the impingement air plenum (Paragraph 0034);
wherein the impingement plate defines a cooling flow return passage (Figure 3; 128) in fluid communication with the impingement air plenum, the cooling flow return passage in fluid communication with at least one upstream element (Figure 3; 52) from the impingement plate.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Keener wherein the impingement plate defines a cooling flow return passage in fluid communication with the impingement air plenum, the cooling flow return passage in fluid communication with at least one upstream element from the impingement plate as taught by and suggested by Stoia in order to reduce engine emissions (Paragraph 0039, The modification adds a cooling flow return passage which outlets to an upstream element from the impingement plate).
Regarding claim 19, Keener discloses the invention as claimed.

However, Stoia teaches a combustor cap assembly (Figure 2; 100), comprising: 
an impingement plate (Figure 3; 116) defining a plurality of impingement cooling holes (Figure 3; 126), wherein a first side (Figure 3; 120) of the impingement plate is in fluid communication with a cooling air plenum (Figure 3; 146); 
a combustor cap plate (Figure 3; 136) coupled to the impingement plate, wherein the combustor cap plate and a second side (Figure 3; 122) of the impingement plate define an impingement air plenum (Figure 3; 144) therebetween; and 
wherein the plurality of impingement cooling holes provides for fluid communication between the cooling air plenum and the impingement air plenum (Paragraph 0034);
wherein the impingement plate defines a cooling flow return passage (Figure 3; 128) in fluid communication with the impingement air plenum, the cooling flow return passage in fluid communication with at least one upstream element (Figure 3; 52) from the impingement plate.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Keener wherein the impingement plate defines a cooling flow return passage in fluid communication with the impingement air plenum, the cooling flow return passage in fluid communication with at least one upstream element from the impingement plate as taught by and suggested by Stoia in order to reduce engine emissions (Paragraph 0039, The modification adds a cooling flow return passage which outlets to an upstream element from the impingement plate).

Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive.  Applicant asserts that Keener does not disclose a fixation element with uniform wall .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Custer (US 20190211949) states in Paragraph 0058 that a component with holes or apertures can still gave a uniform thickness.
Stover et al (US 20170101932) states in Paragraph 0078 and 0098 that a component with holes can still have a constant or uniform thickness.
Lee (US 6237344) in claims 11-15 state that a component with holes can still have a constant or uniform thickness.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN KANG/            Primary Examiner, Art Unit 3741